DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The specification is objected because of the following reasons:
	In par. 0001: insert US Patent No. 10,777,455. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 20 cites “the second insulating layer is made of silicon nitride” is not clear, because the claim does not clearly specify when or how the second insulating layer is formed and what its position with respect to other layers. 
	For best understand and examination purpose, the second insulating layer is considered as any layer over the gate structure and made of SiN.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-7, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0186849).
	Re claim 1, Chen teaches, Fig. 10, claim 1, [0010, 0027, 0028, 0032, 0033, 0036, 0040], a semiconductor device structure, comprising: 
-a gate stack (10) and a source/drain contact structure (50, 95) formed over a substrate [0040]; 
-a first gate spacer (30 and/or 35) separated the gate stack (10) from the source/drain contact structure (50, 95) and extending above top surfaces of the gate stack (10) and the source/drain contact structure (50, 95); 

-a conductive via structure (115, 120) partially covering a top surface of the insulating capping layer (20, 70) and the top surface of the source/drain contact structure (50, 95); and 
-a first insulating layer (105 and/or 108) surrounding the conductive via structure (115, 120) and partially covering the top surface of the source/drain contact structure (50, 95).

    PNG
    media_image1.png
    491
    691
    media_image1.png
    Greyscale

	Re claims 2-5, Chen teaches a second gate spacer (35) formed between the first gate spacer (30) and the source/drain contact structure (50, 95) (in horizontal direction); a sidewall of the second gate spacer (35) is substantially aligned to a sidewall of the insulating capping layer (of 70); and the second gate spacer sidewall of the second gate spacer (35) extends above top surfaces of the gate stack (10) and the source/drain contact 
	Re claims 6 & 7, Chen teaches the insulating capping layer (70, e.g. aluminum oxide) and the first insulating layer (105, 108, e.g. SiN) are made of different insulating materials; the insulating capping layer (70) is made of metal oxide, and the first insulating layer (105, 108) is made of silicon nitride (see claims 13 & 14). 
	Re claim 16, Chen teaches, Figs. 1C & 10, claim 1, [0010-0012, 0027, 0028, 0032, 0033, 0036, 0040], a semiconductor device structure, comprising: 
-a source/drain contact structure (50, 95) formed over a substrate [0040]; and 
-a first gate structure (left 10) and a second gate structure (middle 10) formed on opposite sidewalls of the source/drain contact structure, each of the first gate structure and the second gate structure are capped with an insulating capping layer (20 and/or 70) and comprises: 
a gate electrode layer (18); 
a gate spacer structure (30, 35) formed between the gate electrode layer and the source/drain contact structure (50, 95); and
a gate dielectric layer (14) formed between the gate spacer structure (30, 35) and the gate electrode layer (18), 
wherein a top surface of the source/drain contact structure (50, 95) is higher than a top surface of the gate electrode layer (18) and lower than a top surface of the insulating capping layer (20, 70), and 
wherein an interface between the source/drain contact structure (50, 95) and the gate spacer structure (30, 35) is substantially aligned with a sidewall of the insulating capping layer (20, 70). 

    PNG
    media_image1.png
    491
    691
    media_image1.png
    Greyscale

Re claim 19, Chen teaches an insulating layer (100) over the insulating cap layer (side of 20, 70) and in direct contact with a top surface of the source/drain contact structure (50, 95) (Fig. 9). 
Re claim 20, Chen teaches the insulating capping layer (70) is made of metal oxide, and the second insulating layer (105, 108) is made of silicon nitride (see claims 13 & 14). 
4.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2020/0135912).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of 
	Re claim 9, Tsai teaches, Figs. 1A-B & 7, [0018, 0023, 0024, 0026, 0028, 0029, 0040, 0051], a semiconductor device structure, comprising: 
-a first insulating layer (132) over a fin structure (102) of a substrate (100); 
-a gate structure (140a) and an adjacent source/drain contact structure (130, 158a) formed in the first insulating layer (132), wherein the gate structure comprises:
a gate electrode layer (138) capped with a conductive layer (142); 
a gate spacer structure (116, 118) formed on a sidewall of the gate electrode layer; and 
a gate dielectric layer (136) formed between the gate electrode layer (138) and the gate spacer structure (116, 118), wherein the gate dielectric layer (136) and the gate spacer structure (116, 118) protrude from top surfaces of the conductive layer (142) and the source/drain contact structure (158a); and 
-an insulating capping layer (150a, 180) covering top surfaces of the conductive layer (142), the gate dielectric layer (136), and the gate spacer structure (116, 118).

    PNG
    media_image2.png
    439
    626
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lai et al. (US 2017/0194211).
The teachings of Chen have been discussed above. 
	Re claim 8, Chen teaches a second insulating layer (108) formed over the first insulating layer (105) (Fig. 10). 
Chen does not specially teach a top surface of the second insulating layer is substantially level with a top surface of the conductive via structure. 
Lai teaches a top surface of the second insulating layer (110) is substantially level with a top surface of the conductive via structure (100, 105) (Fig. 24).
As taught by Lai, one of ordinary skill in the art would utilize and modify the above teaching into Chen’s structure to obtain a top surface of the second insulating layer is substantially level with a top surface of the conductive via structure, because it aids in achieving a compact device structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lai in combination Chen due to above reason. 
Allowable Subject Matter
6.	 Claims 10-15 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/24/22